May 3, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                         KACHIKWU ILLOH, M.D., Appellant

NO. 14-09-01001-CV                        V.

      DAMITA CARROLL AND KAREN BUTLER, INDIVIDUALLY AND AS
      REPRESENTATIVES OF THE ESTATE OF JAMES CARROLL, Appellees
                        ____________________

       This cause, an appeal from the interlocutory orders in favor of appellees,
DAMITA CARROLL AND KAREN BUTLER, INDIVIDUALLY AND AS
REPRESENTATIVES OF THE ESTATE OF JAMES CARROLL, signed November 16,
2009, was heard on the transcript of the record. We have inspected the record and find
error in the order signed November 16, 2009. We order the order signed November 16,
2009 REVERSED, and we RENDER judgment dismissing appellees’, DAMITA
CARROLL         AND       KAREN        BUTLER,        INDIVIDUALLY       AND       AS
REPRESENTATIVES OF THE ESTATE OF JAMES CARROLL, suit against appellant,
KACHIKWU ILLOH, M.D.

       We    order   appellees,   DAMITA       CARROLL    AND    KAREN      BUTLER,
INDIVIDUALLY AND AS REPRESENTATIVES OF THE ESTATE OF JAMES
CARROLL, jointly and severally to pay all costs incurred in this appeal. We further
order this decision certified below for observance.